Order entered September 17, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01110-CV

                              IN RE ANN STOKLEY, Relator

                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-03285

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE